Supplemental Opinion On Denial of Rehearing
PER CURIAM.
Attention has been called to the fact that the judgment of the court omitted the allowance of interest. While this oversight is of no material importance, in view of LSA-R.S. 13 :4203 providing that legal interest attaches from date of judicial demand on all judgments sounding in damages, ex delicto, which may be rendered by any court, we think it desirable to correct our decree, which may be done without the necessity of granting a rehearing.
Accordingly, It Is Ordered that the judgment awarded in favor of plaintiff shall bear interest at the legal rate from date of judicial demand until paid.